Citation Nr: 1335760	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for status post right fibula fracture, ankle, beyond 10 percent.  

2.  Entitlement to an initial compensable rating for hemorrhoids.  

3.  Entitlement to an initial compensable rating for bilateral tinea unguium of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1965 to November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

In August 2013, before the Board promulgated a decision, the Veteran submitted to the Board a signed, written request to withdraw his appeal for entitlement to an initial evaluation for status post right fibula fracture, ankle, beyond 10 percent, entitlement to an initial compensable rating for hemorrhoids, and entitlement to an initial compensable rating for bilateral tinea unguium of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial evaluation for status post right fibula fracture, ankle, beyond 10 percent have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial compensable rating for hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial compensable rating for bilateral tinea unguium of the feet have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 2013, the Veteran provided written notice to the Board that he wishes to withdraw his appeal concerning entitlement to an initial evaluation for status post right fibula fracture, ankle, beyond 10 percent, entitlement to an initial compensable rating for hemorrhoids, and entitlement to an initial compensable rating for bilateral tinea unguium of the feet.   

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The August 2013 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The claim for entitlement to an initial evaluation for status post right fibula fracture, ankle, beyond 10 percent is dismissed.  

The claim for entitlement to an initial compensable rating for hemorrhoids is dismissed.  

The claim for entitlement to an initial compensable rating for bilateral tinea unguium of the feet is dismissed.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


